ITEMID: 001-106592
LANGUAGEISOCODE: ENG
RESPONDENT: POL
BRANCH: CHAMBER
DATE: 2011
DOCNAME: CASE OF MULARZ v. POLAND
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1
JUDGES: George Nicolaou;Lech Garlicki;Nebojša Vučinić;Nicolas Bratza;Vincent A. De Gaetano;Zdravka Kalaydjieva
TEXT: 6. The applicant was born in 1931 and lives in Rzeszów.
7. On 18 April 1994 the Rzeszów District Office Director (Kierownik Urzędu Rejonowego; hereafter: “the District Office Director”) awarded a certain Z.R. damages for the inconvenience and damage resulting from the temporary use of her property by the public energy provider company based in Rzeszów.
8. On 21 October 1994 the Rzeszów Governor (wojewoda) quashed the District Office Director’s decision and remitted the case.
9. On 31 January 1995 the District Office Director again confirmed the award of damages to Z.R. His decision was upheld by the Rzeszów Governor on 9 May 1995.
10. On 18 October 1996 the Supreme Administrative Court (Najwyższy Sąd Administracyjny) quashed the Governor’s decision.
11. On 28 February 1997 the Rzeszów Governor quashed the District Office Director’s 1995 decision and remitted the case.
12. On 1 March 1997 Z.R. died.
13. On 8 April 1997 the Rzeszów District Court (Sąd Rejonowy) declared that Z.R.’s estate had been inherited by the applicant.
14. On 16 May 1997 the District Office Director stayed the proceedings due to Z.R.’s death. The proceedings were resumed on the applicant’s request on 16 June 1997.
15. On 30 October 1997 the District Office Director again confirmed the award of damages to the applicant. The applicant appealed against this decision, alleging certain shortcomings in the procedure and complaining that the amount of the award had been insufficient.
16. On 8 January 1998 the Rzeszów Governor referred the case to the President of the Office for Housing and Town Development (Prezes Urzędu Mieszkalnictwa i Rozwoju Miast; hereinafter: “the President of the OHTD”) as the competent authority. On 5 February 1998 the President of the OHTD referred the case back to the Rzeszów Governor.
17. On 23 February 1998 the Rzeszów Governor quashed the District Office Director’s 1997 decision. As a result of a change to the rules on competence, on 30 June 1998 the Rzeszów Governor awarded the applicant damages, acting as the organ of first-instance.
18. On 15 July 1999 the President of the OHTD quashed the Rzeszów Governor’s decision and remitted the case to the Mayor of Rzeszów (Prezydent Miasta Rzeszowa) as the competent authority. The applicant appealed.
19. From 3 December 1999 to 14 July 2000 the proceedings were stayed pending the examination of the applicant’s appeal by the Supreme Administrative Court.
20. On 5 May 2000 the Supreme Administrative Court dismissed the applicant’s appeal.
21. On 20 November 2000 the Mayor of Rzeszów awarded damages to the applicant. This decision was upheld by the Podkarpacki Governor on 27 March 2001. The applicant appealed, arguing that the awarded amount had been too low and that the Mayor had failed to give a sufficient justification for his decision. Pending the examination of the appeal by the Supreme Administrative Court, the proceedings were stayed.
22. On 2 December 2002 the Supreme Administrative Court quashed the Podkarpacki Governor’s decision.
23. On 24 February 2003, the Podkarpacki Governor quashed the decision given by the Mayor of Rzeszów.
24. On 12 August 2003 the Mayor of Rzeszów once again awarded damages to the applicant but the Podkarpacki Governor quashed this decision on 27 November 2003.
25. On 20 September 2004 the Mayor of Rzeszów once more awarded damages to the applicant. This decision was quashed by the Podkarpacki Governor on 28 January 2005. The enforcement of the Governor’s decision was stayed pending the examination of the applicant’s appeal filed with the Rzeszów Regional Administrative Court (Wojewódzki Sąd Administracyjny).
26. On 17 January 2006 the Rzeszów Regional Administrative Court dismissed the applicant’s appeal against the decision of the Podkarpacki Governor.
27. On 26 September 2006 the Mayor of Rzeszów once again awarded damages to the applicant. On 22 January 2007 the Mayor’s decision was upheld by the Podkarpacki Governor. The enforcement of the Governor’s decision was stayed pending the examination of the applicant’s appeal.
28. On 31 May 2007 the Rzeszów Regional Administrative Court rejected the applicant’s appeal as having been lodged out of time.
29. On 18 June 2007 the applicant requested the Rzeszów Regional Administrative Court to grant him leave to appeal out of time. On 4 July 2007 the court dismissed his request. The applicant appealed.
30. On 15 October 2007 the Supreme Administrative Court dismissed the applicant’s complaint.
31. The relevant domestic law and practice concerning remedies for the excessive length of administrative proceedings, in particular the applicable provisions of the Code of Administrative Procedure and the 2002 Act on Proceedings before Administrative Courts, are described in the cases of Grabiński v. Poland no. 43702/02, §§ 60-65, 17 October 2006; Koss v. Poland, no. 52495/99, §§ 21-25, 28 March 2006; and Kaniewski v. Poland, no. 8049/02, §§ 22-28, 8 November 2005.
32. The relevant domestic law and practice concerning remedies for the excessive length of judicial proceedings, in particular the applicable provisions of the 2004 Act, are set out in the Court’s decisions in the cases of Charzyński v. Poland (dec.), no. 15212/03, §§ 12-23, ECHR 2005V and Ratajczyk v. Poland (dec.), no. 11215/02, ECHR 2005VIII, and its judgment in the case of Krasuski v. Poland, no. 61444/00, §§ 34-46, ECHR 2005-V.
33. The Government provided the Court with a copy of a judgment handed down on 20 April 2009 by the Kraków Court of Appeal, which had awarded just satisfaction in respect of the excessive length of civil proceedings to the plaintiff, a certain K.M., on the basis of Articles 417 and 448 of the Polish Civil Code, concerning the protection of personal rights. In its judgment, the Court of Appeal considered that the excessive length of the civil proceedings for the distribution of inheritance, which had been pending for over twenty years, had caused the applicant, an elderly person, considerable stress resulting in moral suffering and entitling her to non-pecuniary damages. Consequently, it modified the lower court’s judgment and awarded K.M. the sum of PLN 70,000.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
